Exhibit 10.1

 

PARTNERSHIP INTEREST PURCHASE AGREEMENT

 

This PARTNERSHIP INTEREST PURCHASE AGREEMENT, dated as of April 30, 2014 (the
“Agreement”), is entered into by and between Alteva, Inc., a New York
corporation formerly known as Warwick Valley Telephone Company (“Seller”), and
Cellco Partnership, a Delaware general partnership doing business as Verizon
Wireless (“Buyer”).

 

RECITALS

 

WHEREAS, Seller owns an 8.1081% limited partnership interest (the “Interest”) in
Orange County-Poughkeepsie Limited Partnership (the “Partnership”), a limited
partnership formed under the New York Revised Limited Partnership Act (the
“Partnership Act”) pursuant to the Agreement Establishing Orange County —
Poughkeepsie Limited Partnership dated as of April 21, 1987, as amended (the
“Partnership Agreement”);

 

WHEREAS, Seller has exercised the option granted to it pursuant to the Agreement
dated as of May 26, 2011 among Verizon Wireless of the East LP, Buyer and Seller
(the “2011 Agreement”) to require Buyer to purchase the Interest from Seller,
and accordingly the parties are entering into this Agreement to effectuate the
purchase and sale of the Interest;

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants, agreements and conditions herein contained, and intending
to be legally bound, the parties hereto agree as follows:

 

ARTICLE 1

PURCHASE AND SALE OF INTEREST

 

1.1            Purchase and Sale of Interest.  Subject to the terms and
conditions of this Agreement, as of the date hereof, Seller hereby assigns,
sells, transfers, conveys and delivers to Buyer, Seller’s entire right, title
and interest in the Interest, free and clear of all liens, claims, security
interests, charging orders and encumbrances whatsoever (other than under the
Communications Act of 1934, as amended and the rules and regulations promulgated
thereunder), in consideration of the payment by Buyer to Seller of cash in the
amount of $50,000,000 (the “Purchase Price”), receipt of which is hereby
acknowledged.  Buyer hereby accepts the foregoing assignment from Seller of the
Interest, subject to the terms, provisions and conditions of this Agreement.

 

1.2            Final Distributions.  During the month of May, 2014, Buyer will
cause the Partnership to deliver to Seller a distribution pursuant to
Section 6.3 of the Partnership Agreement attributable to the Interest for the
quarter ended March 31, 2014.  During the month of August, 2014, Buyer will
cause the Partnership to deliver to Seller a distribution pursuant to
Section 6.3 of the Partnership Agreement attributable to the Interest for the
quarter ended June 30, 2014, which distribution shall be calculated based on the
daily weighted average of Seller’s ownership interest in the Partnership during
such quarter.  Except for such two distributions, Seller agrees that it shall
not be entitled to any further distribution of any amounts from the Partnership,
whether pursuant to Section 6.3 or 11.4 of the Partnership Agreement or
otherwise, and Seller hereby waives any right it may have, under the Partnership
Agreement or otherwise, to receive any such distributions.   It is understood
and agreed that Seller will receive unaudited Partnership financial statements
for the quarters ended March 31, 2014 and June 30, 2014.  The foregoing
notwithstanding, if Seller notifies Buyer that Seller is required by law or
regulations of the Securities and Exchange Commission or the New York Stock
Exchange to obtain audited financial statements for the Partnership for either
the four months ended April 30, 2014 or calendar year 2014, Buyer will cause the
Partnership to prepare and obtain such audited financial statements and provide
them to Seller, and Seller will reimburse Buyer and the Partnership for all
costs and expenses incurred in preparing, obtaining and providing such audited
financial statements.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as follows:

 

2.1            Organization and Authority.  Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the state of
New York.  Seller and has all necessary power, authority and legal right to
execute and deliver this Agreement and to consummate the purchase and sale
transaction contemplated by this Agreement (the “Sale”).  The execution,
delivery, and performance of this Agreement by Seller have been duly

 

--------------------------------------------------------------------------------


 

authorized by all necessary action on the part of Seller.  This Agreement
constitutes the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except as may be limited by
bankruptcy laws and other similar laws affecting creditors’ rights generally and
general principles of equity.

 

2.2            Compliance.  The execution, delivery and performance of this
Agreement by Seller will not, with or without the giving of notice or the
passage of time, or both, conflict with, result in a breach, default or loss of
rights under, accelerate the maturity of, or result in the creation of any lien,
claim, security interest, charging order or encumbrance on the Interest under
(a) the Partnership Agreement, (b) the organizational documents of Seller, or
(c) any note, mortgage, contract, agreement, lease, obligation, license,
governmental authorization or other instrument, or any statute, ordinance, rule,
order or regulation to which Seller is a party or by which Seller’s assets,
properties, or rights are bound.

 

2.3            Valid Partnership Interest.  The Interest constitutes an 8.1081%
limited partnership interest in the Partnership.  Seller owns good and
marketable title to the Interest, free and clear of all liens, claims, security
interests, charging orders or encumbrances of any nature whatsoever (other than
those arising under the Partnership Agreement or the Partnership Act), and
Seller is the exclusive owner of the Interest. The execution and delivery of the
Assignment by Seller will vest in Buyer good and marketable title to the
Interest, subject to the Partnership Agreement and the Partnership Act.  Except
for this Agreement, the Partnership Agreement and the 2011 Agreement, there
exists no contract, option, warrant, right to consent, right of first refusal,
right of first offer, preemptive right, put right or similar right to acquire
the Interest or any portion thereof or interest therein that would be triggered
by the execution of this Agreement or the consummation of the Sale.

 

2.4            Litigation.  There is no pending or, to Seller’s knowledge,
threatened, lawsuit or governmental investigation or proceeding against Seller
(on behalf of or related to the Partnership or as a partner of the Partnership)
or the Interest. There is no outstanding order, injunction, judgment, or decree
of any court or government agency against Seller (on behalf of or related to the
Partnership or as a partner of the Partnership) or the Interest.

 

2.5            Consents and Approvals. There are no persons (including but not
limited to governmental authorities and agencies, creditors of such party, the
Partnership or parties to any other instrument or agreement to which Seller or,
to Seller’s knowledge, the Partnership is a party or by which Seller or, to
Seller’s knowledge, the Partnership is bound) whose approval or consent to the
execution, delivery, or performance of this Agreement by Seller is legally or
contractually required or is necessary duly and validly to sell, assign and
deliver the Interest in accordance with this Agreement.

 

2.6            No Broker.  Neither Seller nor its directors, officers,
employees, fiduciaries or agents has retained, employed or used any broker or
finder in connection with the Sale or in connection with the negotiation hereof
that would create a liability or obligation of Buyer or the Partnership.

 

2.7            Partner Actions.  Seller has not taken any action or incurred any
obligation or liability on behalf of the Partnership through an exercise of
Seller’s actual or apparent authority to act on behalf of the Partnership that
has not been approved by the partners of the Partnership as required by the
Partnership Agreement and the Partnership Act.  Seller nor is not in breach or
default under the Partnership Agreement, and no event caused by, relating to or
affecting Seller has occurred which, with or without the giving of notice or
lapse of time, or both, would constitute a material breach or default, or permit
termination, modification or acceleration thereunder.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

3.1            Organization and Authority.  Buyer is a general partnership duly
organized and validly existing under the laws of the State of Delaware.  Buyer
has all necessary power, authority and legal right to execute and deliver this
Agreement and consummate the Sale.  The execution, delivery, and performance of
this Agreement by Buyer have been duly authorized by all necessary action on the
part of Buyer.  This Agreement has been duly executed and delivered by Buyer. 
This Agreement constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as may be limited
by bankruptcy laws and other similar laws affecting creditors’ rights generally
and general principles of equity.

 

--------------------------------------------------------------------------------


 

3.2            Compliance.  The execution, delivery and performance of this
Agreement by Buyer will not, with or without the giving of notice or the passage
of time, or both, conflict with, result in a breach, default or loss of rights
under, accelerate the maturity of, or result in the creation of any lien, claim,
security interest, charging order or encumbrance under (a) the organizational
documents of Buyer, or (b) any note, mortgage, contract, agreement, lease,
obligation, license, governmental authorization or other instrument, or any
statute, ordinance, rule, order or regulation to which Buyer is a party or by
which any of its assets, properties or rights are bound.

 

3.3            Litigation.  There is no pending or, to Buyer’s knowledge,
threatened lawsuit or governmental investigation or proceeding against Buyer
that would affect the ability of Buyer to consummate the Sale.  There is no
outstanding order, injunction, judgment or decree of any court or government
agency against Buyer that would affect the ability of Buyer to consummate the
Sale.

 

3.4            Consents and Approvals.  There are no persons (including but not
limited to governmental authorities and agencies, creditors of Buyer or parties
to any other instrument or agreement to which Buyer is a party or by which Buyer
is bound) whose approval or consent to the execution, delivery or performance of
this Agreement by Buyer is legally or contractually required or is necessary
duly and validly to purchase the Interest in accordance with this Agreement.

 

3.5            No Broker.  Neither Buyer nor any of its directors, officers,
employees or agents has retained, employed or used any broker or finder in
connection with the Sale or in connection with the negotiation hereof that would
create a liability or obligation of Seller.

 

ARTICLE 4

INDEMNIFICATION; RELEASE

 

4.1            Indemnification by Seller.  Seller shall indemnify and hold
harmless Buyer, and Buyer’s officers, directors, employees and affiliates, with
respect to any and all claims, losses, costs, liabilities and expenses,
including without limitation, reasonable attorneys’ fees and costs (collectively
“Losses”), resulting from, arising out of or related to any breach of any
representation or warranty of Seller contained in this Agreement, any default in
the performance by Seller of any covenant or agreement of Seller contained in
this Agreement or any claim or allegation based upon, arising from or alleging
any such breach or default.

 

4.2          Indemnification by Buyer.  Buyer shall indemnify and hold harmless
Seller, and Seller’s officers, directors, employees and affiliates, with respect
to any and all Losses resulting from, arising out of or related to any breach of
any representation or warranty of Buyer contained in this Agreement, any default
in the performance by Buyer of any covenant or agreement of Buyer contained in
this Agreement or any claim or allegation based upon, arising from or alleging
any such breach or default.

 

4.3          Claims Procedure.  In the event Seller or Buyer should have a claim
against the other under this Article 4, the party seeking indemnification (the
“Indemnified Party”) shall, as promptly as reasonably practicable after
discovery of such claim, deliver written notice of such claim to the other party
(the “Indemnifying Party”).  The failure by the Indemnified Party so to notify
the Indemnifying Party shall not relieve the Indemnifying Party from any
liability that it may have to such Indemnified Party under this Article 4 except
to the extent that the Indemnifying Party demonstrates that it has been
prejudiced by such failure.

 

4.4          Indemnification Limitations.

 

(a)           IN NO EVENT SHALL ANY PARTY BE LIABLE FOR INDIRECT, SPECIAL,
CONSEQUENTIAL, OR PUNITIVE DAMAGES OR LOST PROFITS ARISING OUT OF THIS
AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

(b)           The amount of any Losses with respect to any claim for which
indemnification is available under this Article 4 shall be (A) reduced by an
amount equal to any tax benefits attributable to such claim and (B) increased by
an amount equal to any taxes attributable to the receipt of such payment, but
only to the extent that such tax benefits are actually realized, or such taxes
are actually paid, as the case may be, by Buyer or Seller or by any
consolidated, combined or unitary group of which Buyer or Seller is a member.

 

--------------------------------------------------------------------------------


 

4.5            Mutual Release.  Effective on the date of this Agreement, without
further action on the part of any party, Seller (including its affiliates,
successors and assigns and its and its affiliates’, successors’ and assigns’
respective officers, directors, employees and agents) hereby releases and
discharges Buyer and its affiliates (including without limitation the
Partnership), officers, directors, employees and agents, from any and all
claims, obligations, causes of action and liabilities (collectively, “Claims”)
related to the Partnership, known or unknown, that the releasing party now has,
ever had, or hereafter may have or claim to have, other than (a) Claims arising
under this Agreement, (b) Claims arising or accruing from fraudulent acts or
omissions occurring prior to the Closing, or (c) Claims which may accrue from
acts or omissions occurring subsequent to the Closing.  Effective on the date of
this Agreement, without further action on the part of any party, Buyer
(including its affiliates, successors and assigns and its and its affiliates’,
successors’ and assigns’ respective officers, directors, employees and agents)
hereby releases and discharges Seller and its affiliates, officers, directors,
employees and agents, from any and all Claims related to the Partnership, known
or unknown, that the releasing party now has, ever had, or hereafter may have or
claim to have, other than (a) Claims arising under this Agreement, (b) Claims
arising or accruing from fraudulent acts or omissions occurring prior to the
Closing, and (c) Claims which may accrue from acts or omissions occurring
subsequent to the Closing.

 

ARTICLE 5

MISCELLANEOUS PROVISIONS

 

5.1            Press Releases.  Neither Buyer nor Seller shall issue or cause
the publication of any press release or otherwise make public statements related
to the Sale without the prior written consent of Seller or Buyer, as applicable;
except that nothing herein will prohibit any party from issuing or causing
publication of any press release to the extent that such action is required by
applicable law or the rules of any national stock exchange applicable to such
party or its affiliates, in which case the party wishing to make such disclosure
will, if practicable under the circumstances, notify the other party of the
proposed time of issuance of such press release and consult with and allow the
other party reasonable time to comment on such press release in advance of its
issuance.

 

5.2            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to conflict
of law principles.

 

5.3            Notices.  Any notice, request, instruction or other document to
be given hereunder by either party hereto to the other party hereto shall be in
writing and delivered personally or by telecopy or facsimile transmission or
sent by registered or certified mail or by any express mail service, postage or
fees prepaid:

 

If to Seller, to:

 

Alteva, Inc.

401 Market Street, 1st Floor

Philadelphia, PA  19106

Attn:  Brian Callahan, CFO

Facsimile:  215-253-5099

 

With a copy to:

 

Jennifer Brown, CAO

Alteva, Inc.

401 Market Street, 1st Floor

Philadelphia, PA  19106

Facsimile:  215-240-8035

 

Michael J. Tierney

Dilworth Paxson, LLP

1500 Market Street, 3500E

Philadelphia, PA  19102

Facsimile:  215-575-7200

 

--------------------------------------------------------------------------------


 

If to Buyer, to:

 

Cellco Partnership d/b/a Verizon Wireless

One Verizon Way

Basking Ridge, NJ 07920

Attn:  William Hickey

Facsimile: 908-559-7129

 

With a copy to:

 

Stephen B. Heimann

Assistant General Counsel — Business Development and Finance

Verizon Wireless

One Verizon Way

Basking Ridge, NJ 07920

Facsimile: 908-559-7125

 

or at such other address or number for a party as shall be specified by like
notice.  Any notice which is delivered personally or by telecopy or facsimile
transmission in the manner provided herein shall be conclusively deemed to have
been duly given to the party to whom it is directed upon actual receipt by such
party or its agent.  Any notice which is addressed and mailed in the manner
herein provided shall be conclusively presumed to have been duly given to the
party to which it is addressed at the close of business, local time of the
recipient, on the fourth business day after the day it is so placed in the mail
or, if earlier, the time of actual receipt.

 

5.4            Expenses.  Except as otherwise provided herein, each party shall
bear its own expenses and costs, including the fees of any attorney, accountant,
broker, finder or other advisor or representative retained by it, incurred at
any time in connection with the preparation of this Agreement and the
consummation of the Sale.

 

5.5            Counterparts.  This Agreement may be executed in counterparts,
each of which when so executed shall be an original, but all of which together
shall constitute one agreement. This Agreement shall become binding when one or
more counterparts taken together shall have been executed and delivered by all
of the parties.  It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts. 
The parties intend to sign and deliver this Agreement by facsimile transmission
or by electronic transmission in portable document format (“PDF”).  Each party
agrees that the delivery of this Agreement by facsimile or PDF shall have the
same force and effect as delivery of original signatures and that each party may
use such facsimile or PDF signatures as evidence of the execution and delivery
of this Agreement by all parties to the same extent that an original signature
could be used.

 

5.6            Entire Agreement.  This Agreement represents the entire agreement
of the parties with respect to the Sale and supersedes all previous agreements
relating to the subject matter hereof.

 

5.7            Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the parties hereto and their successors and permitted
assigns.  No party may assign or delegate any of its rights or duties hereunder
without the prior written consent of the other party; provided that Buyer may
assign its rights and/or obligations hereunder in whole or in part to any
company controlling, controlled by or under common control with Buyer, provided
that Buyer shall remain liable for its covenants and obligations hereunder.

 

5.8            Headings.  The headings of the Articles, Sections and paragraphs
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction hereof.

 

5.9            Modification and Waiver.  This Agreement may be amended,
modified, waived, discharged, or terminated only by a subsequent writing duly
executed by authorized representatives of each of the parties.  Any of the terms
or conditions of this Agreement may be waived in writing at any time by the
party which is entitled to the benefits thereof.  No waiver of any of the
provisions of this Agreement shall be deemed to or shall constitute a waiver of
any other provisions hereof (whether or not similar).

 

5.10          Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction.  If

 

--------------------------------------------------------------------------------


 

any provision of this Agreement is so broad as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

 

5.11          No Third-Party Beneficiaries.  With the exception of the parties
to this Agreement and their permitted successors and assigns, there shall exist
no right of any person to claim a beneficial interest in this Agreement or any
rights occurring by virtue of this Agreement.

 

5.12          Further Assurances.  From time to time, as and when requested by
one of the parties, the other parties will execute and deliver, or cause to be
executed and delivered, all such documents and instruments as may be reasonably
necessary to consummate and make effective the Sale.

 

[The remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SELLER:

 

ALTEVA, INC.

 

 

 

 

 

By:

/s/ Brian H. Callahan

 

 

Name: Brian H. Callahan

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

BUYER:

 

CELLCO PARTNERSHIP D/B/A VERIZON WIRELESS

 

 

 

 

 

By:

/s/ Holly Hess

 

 

Name: Holly Hess

 

 

Title: SVP and CFO

 

 

--------------------------------------------------------------------------------